Downey, J.
A rehearing was granted in this case, on petition of the appellees, upon the question relating to the sufficiency of the second paragraph of the answer. The case was again submitted to the court. After full consideration, we have come to the same conclusion reached by the majority of our predecessors. The decision, and the reasons for it, are so well stated in the opinion of Elliott, J., that we do not deem it necessary to make any further statement of our opinion.
The judgment is reversed, with costs, and the cause remanded, with instructions to sustain the demurrer to the second paragraph of the answer, and for further proceedings. '